ORDER
PER CURIAM.
Appellant (Husband) appeals from part of a dissolution decree which found the stock in his professional corporation was marital property and which found Wife was entitled to an assignment of the value of the corporation’s goodwill. Affirmed. The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would serve no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this Order *459affirming the judgment pursuant to Rule 84.16(b).